Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 1 of 15 PageID: 1234




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 THE TRUSTEES OF PRINCETON                   :
 UNIVERSITY,                                 :    Civil Action No. 3:19-cv-21248-BRM-LHG
                                             :
                        Plaintiff,           :
                                             :
                 v.                          :    Hon. Lois H. Goodman, U.S.M.J.
                                             :
 TOD WILLIAMS BILLIE TSIEN                   :
 ARCHITECTS, LLP; JACOBS                     :
 ARCHITECTS/ENGINEERS, INC.; and             :
 JACOBS CONSULTANCY INC.,                         CONFIDENTIALITY STIPULATION
                                             :
                                             :
                        Defendants.
                                             :
 ____________________________                :
                                             :
 TOD WILLIAMS BILLIE TSIEN                   :
 ARCHITECTS, LLP,                            :
                                             :
                Third-Party Plaintiff,       :
                                             :
                v.                           :
                                             :
 ARUP USA, INC. and F.J. SCIAME              :
 CONSTRUCTION COMPANY, INC.,                 :
                                             :
                 Third-Party Defendants.     :


         The Trustees of Princeton University, Tod Williams Billie Tsien Architects, LLP, Jacobs

 Architects/Engineers, Inc., Jacobs Consultancy Inc., ARUP USA, Inc., and F.J. Sciame

 Construction Company, Inc. (the “Parties”), hereby stipulate and agree pursuant to Fed. R. Civ.

 P. 29 (the “Stipulation”) as follows:

 1.      Definitions

         (a)    “Document” means all documents, electronically-stored information, items and

 writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data




 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 2 of 15 PageID: 1235




 compilations—stored in any medium from which information can be obtained either directly or,

 if necessary, after translation by the responding party into a reasonably usable form.

         (b)    “Counsel of Record” means any lawyer employed by the law firms of record for

 any of the parties to this Action.

         (c)    “Confidential” information means (i) information used by a Producing or

 Designating Party in, or pertaining to, its business, which information is not available to the

 public, is treated confidentially by the Producing or Designating Party and has current

 competitive or economic value independent of this litigation, (ii) material non-public insider

 information, (iii) non-public financial information, (iv) private personal identifying information,

 (v) information that a Producing or Designating Party is under a duty to preserve as confidential

 under a court or administrative order, by agreement, or because of a legal obligation such as a

 fiduciary duty, or (vi) information which the Producing or Designating Party believes in good

 faith must be maintained in confidence.

         (d)    “Highly Confidential – Attorneys’ Eyes Only” information shall mean

 Confidential information that is particularly sensitive and could cause substantial harm if

 disclosed to an unauthorized party such as a competitor, including, without limitation,

 Confidential information concerning business, product and/or strategic plans and financial

 information, trade secrets, intellectual property and information subject to written non-disclosure

 or confidentiality agreements or court or administrative order.

         (e)    “Action” means the above-captioned action.

         (f)    “Party” or “Parties” means each and all of the undersigned parties to this Action.




                                                 2
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 3 of 15 PageID: 1236




         (g)    “Producing Party” means a Party or non-party that produces or discloses any

 Document, information, or thing that has been designated “Confidential” or “Highly Confidential

 – Attorneys’ Eyes Only” in this Action in accordance with this Stipulation.

         (h)    “Receiving Party” means a Party or non-party that receives any Document,

 information, or thing that has been designated “Confidential” or “Highly Confidential –

 Attorneys’ Eyes Only” in accordance with this Stipulation.

         (i)    “Designating Party” means, to the extent different than the Producing Party, the

 party that designated any Document, information, or thing as “Confidential” or “Highly

 Confidential – Attorneys’ Eyes Only” in accordance with this Stipulation.

 2.      Designation of Confidential or Highly Confidential – Attorneys’ Eyes Only
         Information

         Any Party may designate any (i) Document, information, or thing, or portion thereof,

 produced in discovery (whether by a Party or a non-Party), or (ii) deposition testimony, or

 portion thereof, as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” which such

 Party in good faith believes is entitled to such treatment as defined herein.

         (a)    Documents shall be so designated by placing the word “Confidential” or phrase

 “Highly Confidential – Attorneys’ Eyes Only” on each page of the Document or, in the case of

 electronically-stored information, on the media containing said information in a manner so as to

 be easily visible, or, in the case of a Receiving Party, by advising the other Parties of such

 designation in writing.

         (b)     Testimony shall be so designated by indicating verbally and on the record at the

 time the testimony is given, or by identifying in writing the page and line numbers of the

 testimony being so designated within ten (10) business days after the transcript of the deposition

 becomes available. For such period of time as any information, Documents, things or testimony



                                                 3
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 4 of 15 PageID: 1237




 designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” are disclosed during

 a deposition, the Party shall have the right to exclude from attendance at the deposition any

 person who is not entitled to receive such information, Documents or things pursuant to this

 Stipulation.

         (c)    A thing shall be so designated in writing by affixing, to the extent practicable, a

 sticker or tag or other indication bearing the words “Confidential” or “Highly Confidential –

 Attorneys’ Eyes Only.”

 3.      Restrictions on Disclosure and Use of Confidential Information.

         (a)    No person may disclose to another person or entity any information contained in

 or derived from any portion of Documents, testimony, information, or things designated as

 Confidential in accordance with this Stipulation without prior written or on-the-record

 authorization from the Producing or Designating Party, unless the recipient is:

                (i)     a Party to the Action or any of its corporate subsidiaries, an in-house

         counsel, employee, officer or director of those entities, or a non-Party to the Action in the

         event such non-Party is the Producing Party;

                (ii)    a Counsel of Record in the Action;

                (iii)   a court reporter, interpreter or videographer undertaking his/her duties in a

         deposition or other proceeding in this Action;

                (iv)    an employee or staff of a Counsel of Record, or a contractor or vendor

         retained by a Counsel of Record in connection with the copying, storage, translation or

         processing of Documents under the employ, supervision or direction of Counsel of

         Record;




                                                 4
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 5 of 15 PageID: 1238




                (v)      a graphics consultant, jury consultant, or similar litigation service provider

         retained by a Counsel of Record;

                (vi)     an expert (or a member of the expert’s staff) retained in connection with

         inspection, analysis, and/or formation of an opinion for testimony or consultation of this

         matter, and to whom disclosure of the Confidential information is necessary for the

         prosecution or defense of this Action;

                 (vii)   the author, is the addressee, is copied on, or is otherwise indicated to be a

         lawful recipient of the Document as indicated by the Document or its source;

                (viii) a witness for the sole purpose of deposition preparation; or

                (ix)     a Judge, Magistrate Judge, law clerk, clerk, or other employee of the court

         before which this matter is pending.

         (b)    No use shall be made of Confidential information by any recipient under

 subsection (a) except in connection with the prosecution, defense, adjudication or private

 resolution of this Action.

         (c)    Nothing herein shall prevent a person from disclosing or using information

 designated Confidential under this Stipulation, if that information was acquired by that person

 other than through production or disclosure in this Action. Nothing herein shall prevent a Party

 from relying on any legal basis other than this Stipulation in seeking to restrict such disclosure or

 use.

 4.      Restrictions on Disclosure and Use of Information Designated Highly Confidential –
         Attorneys’ Eyes Only

         (a)    Documents, testimony, things, and information designated as “Highly

 Confidential – Attorneys’ Eyes Only” may not be disclosed to another person or entity without

 prior written or on-the-record authorization from the Producing or Designating Party, unless the



                                                  5
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 6 of 15 PageID: 1239




 recipient is:

                 (i)      a Counsel of Record or in-house counsel for any Party to the Action, or for

         a non-Party to the Action in the event such non-Party is the Producing Party;

                 (ii)     a court reporter, interpreter or videographer undertaking his/her duties in a

         deposition or other proceeding in this Action;

                 (iii)    an employee or staff of a Counsel of Record, or a contractor or vendor

         retained by a Counsel of Record in connection with the copying, storage, translation or

         processing of Documents under the employ, supervision or direction of Counsel of

         Record;

                 (iv)     a graphics consultant, jury consultant, or similar litigation service provider

         retained by a Counsel of Record;

                 (v)      an expert (or a member of the expert’s staff) retained in connection with

         inspection, analysis, and/or formation of an opinion for testimony or consultation of this

         matter, and to whom disclosure of the Highly Confidential – Attorneys’ Eyes Only

         information is necessary for the prosecution or defense of this Action’

                   (vi)   the author, is the addressee, is copied on, or is otherwise indicated to be a

         lawful recipient of the Document as indicated by the Document or its source;

                 (vii)    a witness for the sole purpose of deposition preparation; or

                 (viii) a Judge, Magistrate Judge, law clerk, clerk, or other employee of the court

         before which this matter is pending.

         (b)     No use shall be made of information designated Highly Confidential – Attorneys’

 Eyes Only by any recipient under subsection (a) except in connection with the prosecution,

 defense, adjudication or private resolution of this Action.




                                                   6
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 7 of 15 PageID: 1240




         (c)     Nothing herein shall prevent a person from disclosing or using information

 designated Highly Confidential – Attorneys’ Eyes Only under this Stipulation, if that information

 was acquired by that person other than through production or disclosure in this Action. Nothing

 herein shall prevent a Party from relying on any legal basis other than this Stipulation in seeking

 to restrict such disclosure or use.

 5.      Inadvertent Failure To Designate; Inadvertent Production

         (a)     A Party who inadvertently fails to designate a Document, testimony or thing as

 Confidential or Highly Confidential – Attorneys’ Eyes Only does not thereby waive the right to

 do so after the failure is discovered. The Parties agree to cooperate to minimize the publication

 or dissemination of any inadvertently disclosed material.          All copies of the inadvertently

 disclosed material shall be retrieved from any person who would not have been allowed access to

 it if it had been properly designated at the time of production.

 6.      Filing of Confidential or Highly Confidential – Attorneys’ Eyes Only Material

         In the event a Party wishes to file material designated as Confidential or Highly

 Confidential – Attorneys’ Eyes Only with the Court, the Party shall first request written

 permission from the Producing Party. The Producing Party has the right to demand that the other

 Party request that such material be filed under seal.

 7.      Use of Confidential Information at Trial or Hearing

         Should the parties agree, Information, Documents, testimony, and things identified as

 “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in accordance with this

 Stipulation may be disclosed in testimony at the trial of this Action or in a hearing in this Action

 or offered in evidence at trial or hearings in this Action, subject to the applicable Rules of

 Evidence and subject to such further order as the Court may make, provided that the offering




                                                 7
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 8 of 15 PageID: 1241




 Party shall give sufficient prior written notice to the Producing or Designating Party that such

 designated Documents or information or things will be offered or used at trial or hearings. The

 inclusion of any Document, information, testimony, or thing on a pre-trial or pre-hearing exhibit

 list shall satisfy the requirement in the preceding sentence.        After such written notice, a

 Producing or Designating Party may request that the Court receive the evidence in camera or

 under other conditions to prevent unnecessary disclosure and to protect confidentiality. Should

 the parties fail to agree or obtain Court approval, nothing herein shall preclude any Party or third

 party from making an application to the Court concerning the handling or treatment of

 “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” material at any hearing or trial

 in this action.

 8.      Challenge or Re-designation of Confidential or Highly Confidential – Attorneys’
         Eyes Only Information

         If at any time a Receiving Party disagrees with the designation of a Document, testimony,

 or thing, or any portion thereof, as either “Confidential” or “Highly Confidential – Attorneys’

 Eyes Only,” the Receiving Party may seek to downgrade the level of confidentiality, or remove

 any confidentiality designation. In such event, the following procedure shall be followed:

         (a)       The Receiving Party shall give Counsel of Record for all other Parties written

 notice thereof together with reasons therefore, specifying the Document, information, or things

 to which such downgrade or removal is sought. The Parties shall thereafter informally attempt to

 resolve the matter.

         (b)       If, after seven (7) days following written notice, the dispute cannot be resolved,

 then the Party seeking the downgrade or removal may request an order from the Court for

 appropriate relief. The Party seeking to protect the Document, testimony, information, or thing




                                                  8
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 9 of 15 PageID: 1242




 as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” shall bear the burden of

 establishing the appropriateness of the protection or degree of protection sought.

         (c)    If a Producing or Designating Party voluntarily, or pursuant to Court Order,

 downgrades or removes the confidentiality designation of particular materials, the Producing or

 Designating Party shall produce to the other parties substitute copies of such materials bearing

 the new designation or no designation.

 9.      No Waiver

         No Party shall be obligated to challenge the propriety of the designation of any materials

 as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” upon its production in this

 Action. The failure to challenge the designation of a Document, testimony, information, or a

 thing as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” shall not preclude any

 subsequent objection to such designation, or a motion for any disclosure or protection from

 discovery, or to modify this Stipulation or for any other protective order pursuant to Rule 26(c).

         Neither the acceptance by a Party of any information, Document or thing designated as

 “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” hereunder, nor the failure of a

 Party to so designate any information, Document or thing, nor the failure to take any action to

 enforce the provisions of this Stipulation, shall constitute a concession or admission as to

 whether or not the information, Document, or thing is, in fact, confidential or highly confidential,

 or as to whether or not it is discoverable, relevant or admissible in evidence.

         Nothing in this Stipulation shall constitute or be deemed or construed as a waiver of the

 attorney-client privilege, work product immunity, or any other privilege or immunity, or right of

 a Party to oppose the production of Documents, information, or things, or to seek to compel such

 production.




                                                 9
 117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 10 of 15 PageID: 1243




  10.     Procedure Upon Termination of the Action

          Upon termination of this Action, including the exhaustion of all available appeals, the

  Parties shall, at the request and option of the Producing or Designating Party, destroy and certify

  the destruction of such Confidential or Highly Confidential – Attorneys’ Eyes Only information;

  provided, however, that work product, briefs and other court papers prepared for use in this

  Action need not be returned or destroyed, but may be retained only by the parties’ Counsel of

  Record and, if so retained, shall continue to be maintained as Confidential or Highly Confidential

  – Attorneys’ Eyes Only in accordance with the provisions of this Stipulation. There shall be no

  obligation to destroy materials that are contained in emails, backup tapes and/or electronic

  formats that are not reasonably accessible, even if those materials have been specifically labeled

  as Confidential or Highly Confidential – Attorneys’ Eyes Only.

  11.     Continuing Obligations of Confidentiality

  (a)     Neither the termination of this Action nor the termination of employment of any person

  who has gained access to any Confidential or Highly Confidential – Attorneys’ Eyes Only

  information through discovery or disclosure in this Action shall by itself relieve such person

  from the obligation of maintaining the confidentiality of such information as provided in this

  Stipulation, which obligation shall continue for as long as the information is designated as

  Confidential or Highly Confidential – Attorneys’ Eyes Only.

          (b)    Neither the execution of this Stipulation nor the designation or failure to designate

  any Document, thing, or item of information as Confidential or Highly Confidential – Attorneys’

  Eyes Only shall be construed as any indication as to whether the Document, information or thing

  constitutes the proprietary intellectual property of any Party, including without limitation,




                                                 10
  117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 11 of 15 PageID: 1244




  whether the Document or information is protected from use by copyright or patent protection or

  as a trade secret or otherwise.

          (c)    Nothing herein shall modify, or in any way excuse any Party from, any

  preexisting obligation to maintain the confidentiality of any information or Document, whether

  or not that information or Document has been designated as Confidential or Highly Confidential

  – Attorneys’ Eyes Only pursuant to this Stipulation.

  12.     No Restriction On A Party’s Use Of Its Own Information

          Nothing herein is intended to or shall prohibit or restrict or limit in any way a Party’s (or

  its attorneys’) use or distribution of its own information, Documents and things.

  13.     Non-Party Requests For Information Subject To This Stipulation

          If any Party is subpoenaed or receives a demand or any legal process by a non-party for

  information, Documents or things designated as Confidential or Highly Confidential –

  Attorneys’ Eyes Only in accordance with this Stipulation, such Party shall give the Producing or

  Designating Party in this Action written notice of such subpoena, demand or process by hand

  delivery, fax or email, within five (5) days after receipt, but in any case sufficiently before the

  time to comply so as to give the Producing or Designating Party an opportunity to object to the

  requested production. In addition, to the extent permitted by law, the Party served shall object to

  production of such materials or information based upon this Stipulation.

          To the extent a Party is ordered or otherwise required by law to produce Confidential or

  Highly Confidential – Attorneys’ Eyes Only Documents, information, or things in response to a

  non-party subpoena or other legal process in another action or proceeding, that Party will request

  that this Stipulation be followed to the greatest extent possible with respect to such Documents,

  information, or things.




                                                  11
  117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 12 of 15 PageID: 1245




  14.     Binding On Parties and Successors

          This Stipulation is binding upon the Parties and their employees and their respective

  successors, successors-in-interest and assigns.

  15.     Retroactivity of the Stipulation

          It is understood and agreed that the provisions of this Stipulation shall apply retroactively

  to any Document, information, or thing, or portion thereof, produced (whether by a Party,

  Producing or Designating Party) to any Party on or after the date the complaint in this Action

  was filed, up until the effective date of this Stipulation.

          If a Producing or Designating Party wishes to include a “Confidential” or “Highly

  Confidential – Attorney’s Eyes Only” designation to materials produced prior to the effective

  date of this Stipulation, the Producing or Designating Party shall produce to the other Parties

  substitute copies of such materials bearing the new designation. The receiving parties shall

  return the unmarked material to the Producing or Designating Party and all copies of any

  undisclosed material shall be retrieved from any person who would not have been allowed access

  to it if it had been properly designated at the time of production.

                                             *       *          *

          The parties to this agreement, through their respective counsel, expressly agree to the

  terms of this Stipulation and consent to its form and entry.



  By:____________________________                          /s/
                                                      By:____________________________
  Sarah B. Biser, Esq.                                John M. Becker, Esq.
  Philip Z. Langer, Esq.                              John King, Esq.
  FOX ROTHSCHILD LLP                                  THOMPSON BECKER LLC
  997 Lenox Drive, Building 3                         Ten Melrose Avenue, Suite 400
  Lawrenceville, New Jersey 08648                     Cherry Hill, New Jersey 08003
  Attorneys for Plaintiff                             Attorneys for Defendant/Third-Party Plaintiff
  The Trustees of Princeton University                Tod Williams Billie Tsien Architects, LLP
  Date: December __,14 2020                           Date: December __, 2020




                                                    12
  117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 13 of 15 PageID: 1246




                                     So Ordered this 17th day of December, 2020




                                      LOIS H. GOODMAN, U.S.M.J
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 14 of 15 PageID: 1247




  By:____________________________              By:____________________________
  Stuart M. Lederman, Esq.                     Ira. M. Schulman, Esq.
  Cristin M. Moyle, Esq.                       Sophia L. Cahill, Esq.
  RIKER DANZIG SCHERER HYLAND &                SHEPPARD, MULLIN, RICHTER & HAMPTON
  PERETTI LLP                                  LLP
  One Speedwell Avenue                         30 Rockefeller Plaza
  Morristown, New Jersey 07962                 New York, New York 10112
  Attorneys for Defendant                      Attorneys for Third-Party Defendant
  Jacobs Architects /Engineers, Inc. and       F.J. Sciame Construction Co., Inc.
  Jacobs Consultancy, Inc.                     Date: December __, 2020
  Date: December __, 2020




  By:____________________________              By:____________________________
  Kathleen O. Barnes, Esq.                     Loryn P. Riggiola, Esq.
  WATT TIEDER HOFFAR                           Jason Kosek, Esq.
  & FITZGERALD LLP                             ZETLIN & DE CHIARA LLP
  1765 Greensboro Station Place, Suite 1000    80 Bloomfield Avenue
  McLean, VA 22102                             Caldwell, NJ 07006
  Attorneys for Defendant                      Defendant ARUP USA, Inc.
  Jacobs Architects /Engineers, Inc. and       Date: December __, 2020
  Jacobs Consultancy, Inc.
  Date: December __, 2020




                                               By:____________________________
                                               Ellen Nunno Corbo, Esq.
                                               BURNS WHITE LLC
                                               457 Haddonfield Road, Suite 510
                                               Cherry Hill, New Jersey 08002
                                               Attorneys for Defendant/Third-Party Plaintiff
                                               Tod Williams Billie Tsien Architects, LLP
                                               Date: December 15, 2020




                                              So Ordered this 17th day of December, 2020




                                               LOIS H. GOODMAN, U.S.M.J




                                              13
  117151385.v1
Case 3:19-cv-21248-BRM-LHG Document 84 Filed 12/17/20 Page 15 of 15 PageID: 1248




  By:____________________________              By:____________________________
  Stuart M. Lederman, Esq.                     Ira. M. Schulman, Esq.
  Cristin M. Moyle, Esq.                       Sophia L. Cahill, Esq.
  RIKER DANZIG SCHERER HYLAND &                SHEPPARD, MULLIN, RICHTER & HAMPTON
  PERETTI LLP                                  LLP
  One Speedwell Avenue                         30 Rockefeller Plaza
  Morristown, New Jersey 07962                 New York, New York 10112
  Attorneys for Defendant                      Attorneys for Third-Party Defendant
  Jacobs Architects /Engineers, Inc. and       F.J. Sciame Construction Co., Inc.
  Jacobs Consultancy, Inc.                     Date: December __, 2020
  Date: December __, 2020




  By:____________________________              By:____________________________
  Kathleen O. Barnes, Esq.                     Loryn P. Riggiola, Esq.
  WATT TIEDER HOFFAR                           Jason Kosek, Esq.
  & FITZGERALD LLP                             ZETLIN & DE CHIARA LLP
  1765 Greensboro Station Place, Suite 1000    80 Bloomfield Avenue
  McLean, VA 22102                             Caldwell, NJ 07006
  Attorneys for Defendant                      Defendant ARUP USA, Inc.
  Jacobs Architects /Engineers, Inc. and       Date: December __, 2020
  Jacobs Consultancy, Inc.
  Date: December __, 2020



                                               By:____________________________
                                               Ellen Nunno Corbo, Esq.
                                               BURNS WHITE LLC
                                               457 Haddonfield Road, Suite 510
                                               Cherry Hill, New Jersey 08002
                                               Attorneys for Defendant/Third-Party Plaintiff
                                               Tod Williams Billie Tsien Architects, LLP
                                               Date: December __, 2020




                                              So Ordered this 17th day of December, 2020




                                               LOIS H. GOODMAN, U.S.M.J




                                              13
  117151385.v1
